Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered April 8, 1996, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s argument that he was denied the effective assistance of counsel because, among other things, defense counsel failed to object to testimony adduced at trial and failed to request certain jury charges. The defendant’s trial counsel provided him with meaningful representation (see, People v Baldi, 54 NY2d 137; People v Jefferson, 156 AD2d 716).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.